UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                             No. 12-7797


JESUS EMMANUEL JEHOVAH, a/k/a Robert Gabriel Love, a/k/a
Gabriel Alexander Antonio,

               Plaintiff – Appellant,

         v.

COMMONWEALTH OF VIRGINIA; LORETTA K. KELLY, Warden, Sussex
I State Prison; ALL EMPLOYEES OF THE VIRGINIA DEPARTMENT OF
CORRECTIONS, in their official, individual, and private
capacities, jointly and severally; A. DAVID ROBINSON,
Deputy Director; EDDIE L. PEARSON, Warden; KESHA FOWLKES,
Unit Manager; MS. EVANS, Records Officer; MS. ANSAH,
Corporal; ARMOR CORRECTIONAL HEALTH SERVICES, INC.; ANTHONY
KING, Dr.; MESELE GEBREYES, Dr.; BENJAMIN ULEP, Dr.,

               Defendants – Appellees,

         and

HAROLD W. CLARKE, Director; JOHN M. JABE, Deputy Director,

               Defendants.



                             No. 12-8079


JESUS EMMANUEL JEHOVAH, a/k/a Robert Gabriel Love, a/k/a
Gabriel Alexander Antonio,

               Plaintiff – Appellant,

         v.

HAROLD W. CLARKE, Director; JOHN M. JABE, Deputy Director,
                Defendants – Appellees,

          and

COMMONWEALTH OF VIRGINIA; LORETTA K. KELLY, Warden, Sussex
I State Prison; ALL EMPLOYEES OF THE VIRGINIA DEPARTMENT OF
CORRECTIONS, in their official, individual, and private
capacities, jointly and severally; A. DAVID ROBINSON,
Deputy Director; EDDIE L. PEARSON, Warden; KEISHA FOWLKES,
Unit Manager; MS. EVANS, Records Officer; MS. ANSAH,
Corporal; ARMOR CORRECTIONAL HEALTH SERVICES, INC.; ANTHONY
KING, Dr.; MESELE GEBREYES, Dr.; BENJAMIN ULEP, Dr.,

                Defendants.




Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:12-cv-00087-JCC-IDD)


Submitted:   April 5, 2013                Decided:   April 15, 2013


Before KING and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


No. 12-7797, dismissed in part, affirmed in part; No. 12-8079,
dismissed by unpublished per curiam opinion.


Jesus Emmanuel Jehovah, Appellant Pro Se. Kate Elizabeth Dwyre,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            In these consolidated appeals, Jesus Emmanuel Jehovah

seeks to appeal the district court’s orders dismissing numerous

claims in his complaint, denying preliminary injunctive relief,

denying his motion for a change of venue, declining to file

photographs under seal, and denying in part a motion to make

corrections of an order pursuant to Fed. R. Civ. P. Rule 60(a).

This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (2006), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial      Indus.   Loan    Corp.,       337 U.S. 541,    545-46    (1949).

Apart    from   the   denial    of    preliminary      injunctive     relief,    the

orders   Jehovah      seeks to appeal         are   neither final orders         nor

appealable interlocutory or collateral orders.                     Accordingly, we

dismiss No. 12-7797 in part, and No. 12-8079 in its entirety,

for lack of jurisdiction.            As for the denial of Jehovah’s motion

for a preliminary injunction, we have reviewed the record and

find no reversible error.            Accordingly, we affirm No. 12-7797 in

part for the reasons stated by the district court.                        Jehovah v.

Clarke, No. 1:12-cv-00087-JCC-IDD (E.D. Va. Oct. 16, 2012).                      See

Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 20 (2008)

(standard).

            We dispense with oral argument because the facts and

legal    contentions     are    adequately      presented     in    the    materials

                                          3
before this   court and argument would not aid the decisional

process.



                                  No. 12-7797: DISMISSED IN PART;
                                                 AFFIRMED IN PART
                                           No. 12-8079: DISMISSED




                              4